DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-27, 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shidoji et al. (U.S. PGPUB. 2004/0026240 Al) in view of Seeser et al. (U.S. Pat. 5,618,388) and LeFebvre et al. (U.S. Pat. 5,225,057).
INDEPENDENT CLAIM 19:
Regarding claim 19, Shidoji et al. teach a method for producing substrates with a plasma-coated surface of a dielectric coating material, selected from a group comprising at least one of the elements silicon, aluminum, magnesium, hafnium, zirconium, niobium, tantalum, titanium, scandium and/or their oxides or nitrides, in a vacuum chamber, which has a plasma device operated with alternating current, comprising moving a substrate in relation to the plasma device along a curve by means of a movement device, depositing coating material on a surface of the substrate in a coating region along a trajectory lying on the surface of the substrate by means of the plasma device, (Paragraphs 0011, 0012, 0013, 0018, 0086-0098, 0105-0107, 0114, 0141-0143; Fig. 1) with a) determining actual values of a layer thickness of deposited coating material on at least parts of the trajectory in the direction of movement of the substrate (For example Paragraph 00114), b) comparing the actual values with desired values of the layer thickness on the at least parts of the trajectory (For example Paragraph 0107), c) determining parameters of the plasma device for altering the amount of coating material deposited per unit of time in dependence on the position of the substrate in such a way that the actual values of the layer thickness of deposited coating material deviate from the desired values by less than a predetermined difference (For Example Paragraph 0107), d) setting parameters of the plasma device for altering the amount of coating material deposited per unit of time according to item (For example paragraph 0107) c) and e) depositing coating material by means of the plasma device with the parameters set in item d).

Shidoji et al. teach rotating planar substrates on a drum.  (See Fig. 1)  Seeser et al. teach that planar substrates can be rotated on drums or turntables.  (See Figs. 11, 19).
Therefore, it would be obvious to modify Shidoji by utilizing a turntable because Seeser et al. recognize the equivalence for rotating substrates by drums and turntables.
Regarding wherein in order to compensate for a deviation from a layer thickness distribution to be expected at a constant electrical power, the electrical power is modulated in dependence on the current position of sputtering on the planar substrate in dependence on the current position of sputtering on the planar substrate (Claim 19): 
LeFebvre et al. teaches depositing on flat or curved substrates.  (Column 3 lines 38-42)  
LeFebvre et al. teaches power modulation to compensate for a deviation from a layer thickness distribution to be expected at a constant electrical power. In otherwords the power modulation by LeFebvre et al. allows for a uniform thickness deposition on a rotating substrate in accordance the location and distance of the substrate form the sputtering source.. The sputtering power is changed in relation to the moving substrate in proximity to the target. (Figs. 19-25; Column 15 lines 5-64)  

    PNG
    media_image1.png
    638
    997
    media_image1.png
    Greyscale

Applying the teachings of LeFebvre et al. to the combination of Shidoji with Seeser et al. suggests power modulation should occur when the edge of the substrate is farther away from the target and when the edge of the substrate is closer to the target.  In other words when the substrate is directly underneath the target you apply a different power than when the substrate is moved farther away from the target.  This suggestion is from LeFabvre et al. as discussed above. Whether on a turntable or drum makes no difference when it comes to the distance from the target to the substrate because the power modulation is required to produce a uniform film due to distance difference between the substrate and the target. 

    PNG
    media_image2.png
    544
    966
    media_image2.png
    Greyscale

DEPENDENT CLAIM 20:
Regarding claim 20, Shidoji et al. teach a plurality of similar substrates are moved at equivalent positions by the moving means and deposition of coating material on a surface of the substrate takes place in a coating region along a trajectory lying on the surface of the substrate by means of the plasma device, wherein the parameters determined for a first substrate also takes place for the deposition of coating material the rest of the plurality of substrates with the adjusted parameters of the plasma device. (Paragraphs 0011, 0012, 0013, 0018, 0086-0098, 0105-0107, 0114, 0141-0143; Fig. 1)
DEPENDENT CLAIM 21:
The difference not yet discussed is where the electrical power is modulated according to a triangular profile, a rectangular profile, a sine profile, a Sin2profil or a pulse profile of the electrical power.

DEPENDENT CLAIM 22:
Regarding claim 22, Shoji et al. teach that parameters of the gas supply to the plasma device and/or parameters of the plasma emission from of the plasma device are additionally set. (For Example paragraph 0104)
DEPENDENT CLAIM 23:
Regarding claim 23, Shoji et al. teach removing the substrate from the vacuum chamber according to a). (Removing for testing or use as a mirror or filter - Paragraph 0111)
DEPENDENT CLAIM 24:
Regarding claim 24, Shoji et al. teach determining the actual values by measuring in situ in the vacuum chamber according to a). (Paragraph 0086 - items 44 and 46)
DEPENDENT CLAIM 25:
Regarding claim 25, Shoji et al. teach determining the actual values by measuring ex situ outside the vacuum chamber according to a). (Paragraph 0110)
DEPENDENT CLAIM 26:
Regarding claim 26, Shoji et al. teach that parameters of an electrical current, an electrical voltage, and/or a plasma impedance are additionally set. (Paragraphs 0105, 0108)
DEPENDENT CLAIM 27:
Regarding claim 27, Shoji et al. teach that parameters of a working gas flow and/or a reactive gas flow are additionally set into the plasma device or into a space between the plasma device and the substrate. (Paragraph 0104)

DEPENDENT CLAIM 32:
Regarding claim 32, Shoji et al. teach moving along a curve that runs equidistantly from the plasma device. (Fig. 1)
DEPENDENT CLAIM 33:
Regarding claim 33, Shoji et al. teach moving along a curve that runs non-equidistantly with respect to the plasma device and determining parameters of the plasma device for altering the amount of coating material deposited per unit of time according to claim 19 b) until the actual values deviate from the desired values by less than a predetermined difference. (Fig. 1)
DEPENDENT CLAIM 34:
Regarding claim 34, Shoji et al. teach that the parameters are determined excluding the chordal effects. (Paragraphs 0011, 0012, 0013, 0018, 0086-0098, 0105-0107, 0114, 0141-0143; Fig.l)
DEPENDENT CLAIM 35:
Regarding claim 35, Shoji et al. teach that determining the actual values by means of a layer thickness measuring device, the layer thickness measuring device being formed as a spectral photometer or an ellipsometer, with particular preference a spectral ellipsometer. (Paragraph 0086 - items 44 and 46)
DEPENDENT CLAIM 36:
Regarding claim 36, Shoji et al. teach use of a disc-shaped flat or curved substrate. (Paragraph 0129 - various glass substrates can be used)



DEPENDENT CLAIM 37:
Regarding claim 37, Shoji et al. teach use of a disc-shaped substrate with a greatest linear dimension or greatest diameter smaller than a coating window of the plasma device. (Paragraph 0129 - various glass substrates can be used)
INDEPENDENT CLAIM 38:
Regarding claim 38, Shoji et al. teach a method for producing substrates with a plasma-coated surface of a dielectric coating material in a vacuum chamber by a coating installation, which has a plasma device operated with alternating current, comprising a) providing at least one selectable process profile by means of a memory module of a control module, b) selecting one of the provided process profiles by means of an input unit of the control module, the selected process profile being assigned to the control module as an operating configuration, 
c) controlling  a turntable on which at least one planar substrate moves in a circular path by rotation of the turntable, d) recording measuring parameters at at least one measuring point of the contour on the surface of the substrate by means of a measuring sensor of the installation, e) quantifying the material-characteristic parameters determined by means of the sensor by the control module on the basis of predefined surface classifications, predefined material-characteristic parameter ranges being respectively assigned to a surface classification and the corresponding quantification of the corresponding surface classification taking place by triggering material-characteristic parameter ranges on the basis of the material-characteristic parameters, f) generating a plasma-source control signal by a computing module of the control module on the basis of the surface classification and a plasma-source parameter profile of the process profile, which characterizes the correlation between the surface classification and the plasma-source control signal, and g) controlling the plasma source by means of the plasma-
The difference between Shoji et al. and claim 38 is that moving a planar substrate in relation to a plasma device along a circular path by a turntable is not discussed (Claim 38) and that the plasma source profile comprises an electrical power of the plasma device, wherein the electric power is modulated according to the current position of sputtering on the planar substrate to compensate for a deviation from a layer thickness distribution to be expected at a constant electric power.
Shidoji et al. teach rotating planar substrates on a drum.  (See Fig. 1)  Seeser et al. teach that planar substrates can be rotated on drums or turntables.  (See Figs. 11, 19).
Therefore, it would be obvious to modify Shidoji by utilizing a turntable because Seeser et al. recognize the equivalence for rotating substrates by drums and turntables.
Regarding that the plasma source profile comprises an electrical power of the plasma device, wherein the electric power is modulated according to the current position of sputtering on the planar substrate to compensate for a deviation from a layer thickness distribution to be expected at a constant electric power (Claim 38): 

LeFebvre et al. teaches the plasma source profile comprises an electrical power of the plasma device, wherein the electric power is modulated according to the current position of sputtering on the planar substrate to compensate for a deviation from a layer thickness distribution to be expected at a constant electric power.  In otherwords the power modulation by LeFebvre et al. allows for a uniform thickness deposition on a rotating substrate in accordance the location and distance of the substrate form the sputtering source. The sputtering power is changed in relation to the moving substrate in proximity to the target. (Figs. 19-25; Column 15 lines 5-64)  

    PNG
    media_image1.png
    638
    997
    media_image1.png
    Greyscale

Applying the teachings of LeFebvre et al. to the combination of Shidoji with Seeser et al. suggests power modulation should occur when the edge of the substrate is farther away from the target and when the edge of the substrate is closer to the target.  In other words when the 
 
    PNG
    media_image2.png
    544
    966
    media_image2.png
    Greyscale

DEPENDENT CLAIM 20:
Regarding the plasma source profile comprises an electrical power of the plasma device, wherein the electric power is modulated according to a profile of sputtering power to compensate for a deviation from a layer thickness distribution to be expected at a constant electric power, LeFebvre et al. teach power modulation to compensate for a deviation from a layer thickness distribution to be expected at a constant electrical power. In otherwords the power modulation by LeFebvre et al. allows for a uniform thickness deposition on a rotating 
DEPENDENT CLAIM 39:
	The difference not yet discussed is where the electrical power is modulated according to a triangular profile, a rectangular profile, a sine profile, a Sin2profil or a pulse profile of the electrical power.
Regarding claim 39, LeFebvre et al. teach a sine profile because the power is increased at the substrate edge and decreased at the center of the substrate. (Column 15 lines 35-39)
INDEPENDENT CLAIM 40:
Regarding claim 40, Shoji et al. teach a device for producing substrates with a plasma-coated surface of a dielectric coating material, selected from a group comprising at least one of the elements silicon, aluminum, magnesium, hafnium, zirconium, niobium, tantalum, titanium, scandium and/or their oxides or nitrides, in a vacuum chamber that has a plasma device operated with an alternating current, comprising a movement device for moving a substrate in relation to the plasma device along a curve, with depositing of coating material taking place on a surface of the substrate in a coating region along a trajectory lying on the surface of the substrate by means of the plasma device, with a control module which is designed and set up for: al) determining actual values of a layer thickness of deposited coating material on at least parts of the trajectory in the direction of movement of the substrate by means of a layer thickness measuring device, bl) comparing the actual values with desired values, made available by a predetermining device, of the layer thickness on the at least parts of the trajectory by means of a comparing device, cl) determining parameters of the plasma device by means of a computing 
The difference between Shoji et al. and claim 40 is that 
moving a planar substrate in relation to a plasma device along a circular path by a turntable is not discussed (Claim 40), the setting of the parameters according to dl) comprises an electrical power of the plasma device, wherein, in order to compensate for a deviation from a layer thickness distribution to be expected at a constant electrical power, the electrical power is modulated in dependence on the current position of sputtering on the planar substrate is not discussed (Claim 40).
Shidoji et al. teach rotating planar substrates on a drum.  (See Fig. 1)  Seeser et al. teach that planar substrates can be rotated on drums or turntables.  (See Figs. 11, 19).
Therefore, it would be obvious to modify Shidoji by utilizing a turntable because Seeser et al. recognize the equivalence for rotating substrates by drums and turntables.
Regarding wherein in order to compensate for a deviation from a layer thickness distribution to be expected at a constant electrical power, the electrical power is modulated in dependence on the current position of sputtering on the planar substrate in dependence on the current position of sputtering on the planar substrate (Claim 19): 
LeFebvre et al. teaches depositing on flat or curved substrates.  (Column 3 lines 38-42)  


    PNG
    media_image1.png
    638
    997
    media_image1.png
    Greyscale

Applying the teachings of LeFebvre et al. to the combination of Shidoji with Seeser et al. suggests power modulation should occur when the edge of the substrate is farther away from the target and when the edge of the substrate is closer to the target.  In other words when the substrate is directly underneath the target you apply a different power than when the substrate is moved farther away from the target.  This suggestion is from LeFabvre et al. as discussed above. Whether on a turntable or drum makes no difference when it comes to the distance from the 
 
    PNG
    media_image2.png
    544
    966
    media_image2.png
    Greyscale

DEPENDENT CLAIM 41:
The difference not yet discussed is where the electrical power is modulated according to a triangular profile, a rectangular profile, a sine profile, a Sin2profile or a pulse profile of the electrical power.
Regarding claim 41, LeFebvre et al. teach a sine profile because the power is increased at the substrate edge and decreased at the center of the substrate. (Column 15 lines 35-39)
The motivation for utilizing the features of LeFebvre et al. is that it allows for depositing high quality films on shaped substrates. (Column 4 lines 4-6)
.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. in view of LeFebvre et al. as applied to claims 19-27 and 32-41 above, and further in view of Matsumoto et al. (U.S. Pat. 6,207,536).
The difference not yet discussed is where the depositing takes place by means of a plasma device which is formed as a targetless plasma source or comprises such a plasma source.
Regarding claim 29, Matsumoto et al. depositing by a device that comprises a plasma source. (Column 8 lines 66-68; Column 9 lines 1-22)
The motivation for utilizing the features of Matsumoto et al. is that it allows for reacting the film. (Column 8 lines 66-68; Column 9 lines 1-22)
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the features of Matsumoto et al. because it allows for reacting the film.
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.
The 35 U.S.C. 112 2nd paragraph rejections have been overcome by Applicant’s amendments.
In response to the argument that the prior art does not teach depositing on planar substrates and modulating the power when depositing on those planar substrates as claimed,, it is argued that Shidoji et al. teach rotating planar substrates on a drum.  (See Fig. 1)  Seeser et al. teach that planar substrates can be rotated on drums or turntables.  (See Figs. 11, 19).  Therefore, 

    PNG
    media_image1.png
    638
    997
    media_image1.png
    Greyscale

Applying the teachings of LeFebvre et al. to the combination of Shidoji with Seeser et al. suggests power modulation should occur when the edge of the substrate is farther away from the . 
 
    PNG
    media_image2.png
    544
    966
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 26, 2021